PER CURIAM: *
Eduardo Guzman Gonzales appeals his 88-month prison sentence for conspiracy to harbor certain aliens for commercial gain and private financial advantage in violation of 8 U.S.C. § 1324(a)(l)(A)(v)(I), (A)(iii), and (B)(1). He correctly acknowledges that his as-applied Sixth Amendment challenge is foreclosed by circuit precedent. See United States v. Hernandez, 633 F.3d 370, 374 (5th Cir. 2011). Accordingly, we GRANT his motion for summary disposition and AFFIRM the judgment of the district court.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.